09-4582-cv (L), 09-4773-cv (Con)
         Belpasso v. Port Authority of New York and New Jersey


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for the
 2       Second Circuit, held at the Daniel Patrick Moynihan United States
 3       Courthouse, 500 Pearl Street, in the City of New York, on the 17th
 4       day of November, two thousand ten.
 5
 6       PRESENT:
 7
 8                         ROGER J. MINER,
 9                         CHESTER J. STRAUB,
10                         DEBRA ANN LIVINGSTON,
11
12                                            Circuit Judges.
13
14       __________________________________________
15
16       Philip R. Belpasso,
17
18                                   Plaintiff-Appellant,
19
20                         -v.-                                   09-4582-cv (L)
21                                                                09-4773-cv (Con)
22
23       Port Authority of New York and New Jersey,
24
25                                   Defendant-Appellee,
26
27       City of New York, New York,
28
29                      Defendant.*
30       __________________________________________


                  *
               The Clerk of Court is directed to amend the official
         caption to conform with the caption above.
 1
 2   FOR APPELLANT:         Philip R. Belpasso, pro se, Fair Lawn, New
 3                          Jersey.
 4
 5   FOR APPELLEE:          Megan Lee, Port Authority of New York and New
 6                          Jersey, New York, New York.
 7
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the district court’s judgment be AFFIRMED.

11            In this consolidated appeal, plaintiff-appellant Philip R.

12   Belpasso (“Belpasso”), pro se, appeals from a judgment of the

13   United States District Court for the Southern District of New York

14   (Stein,    J.)   1)   adopting   the    magistrate   judge’s   report   and

15   recommendation and granting defendant-appellee Port Authority of

16   New York and New Jersey’s (“Port Authority”) motion for summary

17   judgment; and 2) denying Belpasso’s motion for a “contempt hearing”

18   and request for sanctions against the Port Authority.             Belpasso

19   also appeals from an order dismissing, on the grounds set forth in

20   the report and recommendation, a separate action raising identical

21   legal claims and involving the same parties.         He further moves to

22   compel defendant City of New York, New York (“City”) to file a

23   response brief in this appeal.1        We assume the parties' familiarity

24   with the facts and procedural history.

25        We review a grant of summary judgment de novo and must


          1
           The district court dismissed Belpasso’s claims against the
     City in a Memorandum and Order issued July 2, 2008. Belpasso’s
     motion for reconsideration was denied on October 20, 2008. The
     City is not a party to this appeal.

                                            2
 1   determine whether the district court properly concluded that there

 2   was no genuine issue as to any material fact and that the moving

 3   party was entitled to judgment as a matter of law.       Miller v.

 4   Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003);

 5   Republic Nat’l Bank v. Delta Air Lines, 263 F.3d 42, 46 (2d Cir.

 6   2001). In determining whether there are genuine issues of material

 7   fact, we are “‘required to resolve all ambiguities and draw all

 8   permissible factual inferences in favor of the party against whom

 9   summary judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137

10   (2d Cir. 2003) (quoting Stern v. Trustees of Columbia Univ. in City

11   of N.Y., 131 F.3d 305, 312 (2d Cir. 1997)).   However, “[t]he mere

12   existence of a scintilla of evidence in support of the plaintiff’s

13   position will be insufficient; there must be evidence on which the

14   jury could reasonably find for the plaintiff.” Anderson v. Liberty

15   Lobby, Inc., 477 U.S. 242, 252 (1986) (emphasis added); see also

16   Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005).

17   When the moving party has carried its burden, its opponent “must do

18   more than simply show that there is some metaphysical doubt as to

19   the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio

20   Corp., 475 U.S. 574, 586 (1986), and cannot “rely on conclusory

21   allegations or unsubstantiated speculation,” Fujitsu Ltd. v. Fed.

22   Express Corp., 247 F.3d 423, 428 (2d Cir. 2001).

23        Where the party opposing summary judgment is proceeding pro

24   se, we must read that party’s pleadings “liberally and interpret


                                     3
 1   them   to   raise   the   strongest   arguments    that   they   suggest.”

 2   McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (internal

 3   quotation marks omitted).       A pro se plaintiff, however, cannot

 4   defeat a motion for summary judgment by simply relying on the

 5   allegations of his complaint; he must present admissible evidence

 6   from which a reasonable jury could find in his favor.        See Champion

 7   v. Artuz, 76 F.3d 483, 485 (2d Cir. 1996).        Viewing the evidence in

 8   the light most favorable to the nonmoving party, summary judgment

 9   is appropriate where there is no genuine issue of material fact.

10   See Anderson, 477 U.S. at 248.

11          Having reviewed the record in light of these principles, we

12   affirm the district court’s judgment for substantially the same

13   reasons presented in the thorough and well-reasoned report and

14   recommendation by the magistrate judge.      We have considered all of

15   Belpasso’s contentions on appeal and find them to be without merit.

16          The judgment and order of the district court are therefore

17   AFFIRMED.   It is further ORDERED that Belpasso’s motion to compel

18   the City to file a brief in this action is DENIED.

19

20                                     FOR THE COURT:
21                                     Catherine O’Hagan Wolfe, Clerk

22




                                           4